Citation Nr: 1214219	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia to include as due to exposure to certain herbicides. 


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to May 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO.


REMAND

The Veteran asserts that acute myelogenous leukemia is related to herbicide exposure in Vietnam.  The evidence shows that the Veteran served in the Republic of Vietnam from July 19, 1970, to April 20, 1971, and it is presumed that he was exposed to certain herbicides, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116.

The evidence shows that acute myelogenous leukemia was diagnosed in August 2005. 

In support of his claim, the Veteran has submitted statements from a private physician, D.F., who has expressed the opinion that carcinogens in Agent Orange as likely as not to caused the Veteran's leukemia and that it was at least as likely or not by way of current medical data that acute myelogenous leukemia was attributable to Agent Orange or exposure to solvents in service.  






In September 2011, a VA physician stated that acute myelogenous leukemia was not a chronic B-cell leukemia, which is subject to presumptive service connection for Veteran, who served in Vietnam during the Vietnam era. 

Although acute myelogenous leukemia is not a disease that may be presumptively service-connected for Veteran who served in Vietnam during the Vietnam era under 38 C.F.R. § 3.309(e).  The Veteran, however, is not precluded from establishing service connection for acute myelogenous leukemia due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As the evidence of record is insufficient to decide the claim under Combee and as the RO has not considered in the first instance additional evidence since the last supplement statement of the case, further evidentiary and procedural development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a specialist in leukemia to determine whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that there is medical or scientific evidence, and, if so, please cite to the studies, that acute myelogenous leukemia is directly caused by exposure to Agent Orange. 







In formulating the opinion, the VA examiner is asked whether there is any medical or scientific evidence, and, if so, please cite to the studies, that Agent Orange included benzene. 

If, after a review of the record, an opinion on direct causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are several potential causes when the in-service events as described by the Veteran are not more likely than any other to cause the acute myelogenous leukemia and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical or scientific knowledge.  

The Veteran's file must be made available to the VA examiner for review.  

2.  After the requested development is completed, adjudicate the claim of service connection for acute myelogenous leukemia, addressing actual causation under Combee, and considering the additional evidence of record since the last supplemental statement of the case.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

